[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiffs provided short term funding to the defendant for a percentage of the profit. The court finds that the defendant is not in the military service of the United States. A default for failure to appear was granted 1/23/98.
Judgment may enter for the plaintiffs to recover from the defendant the sum of $23,100 which includes the 40% profit return. Statutory interest from August 31, 1997 to March 20, 1998 in the amount of $1290.42 is awarded for a total judgment of $24,390.42 plus taxable costs.
Coppeto, J.